Citation Nr: 0705248	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-31 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to April 1974.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.   


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record fails to show that the 
veteran has a hearing impairment in the right or left ear as 
defined by 38 C.F.R. § 3.385 (2006) or that sensorineural 
hearing loss manifested to a compensable degree within a year 
of separation from service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
military service; nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in July 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran that it needed 
evidence showing that hearing loss existed from military 
service to the present time.  The RO described the type of 
information and evidence that would help VA make its decision 
and specifically asked the veteran to send any treatment 
records pertinent to his claimed hearing loss to include 
records within the last 12 months.  Thus, the veteran was 
essentially asked to provide any evidence in his possession 
that pertained to the claim.  38 C.F.R. § 3.159 (b)(1) 
(2006).  The RO further explained to the veteran that he may 
lose money if he took more than one year to submit the 
requested evidence and his claim was granted because VA would 
not be able to pay him back to the date he filed his claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of effective date and degree of disability).    

The Board notes that the July 2003 VCAA notice letter did not 
advise the veteran regarding the degree of disability with 
respect to his claim; however, such omission constitutes 
harmless error in this case because the veteran's claim is 
being denied for reasons explained below.  Thus, no 
disability rating will be assigned.  
The Board further observes that the RO provided the veteran 
with a copy of the August 2003 rating decision, and the 
August 2004 Statement of the Case (SOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with an audiological examination in August 2003.  The 
veteran's service medical records, DD Form 214N, and VA 
treatment records from June 2003 to March 2004 are also of 
record.  

The Board notes that the veteran wrote in the August 2004 VA 
Form 9 that he believed that his severe tinnitus interfered 
with the validity of the August 2003 audiological examination 
and that his current hearing loss is greater than what was 
reflected during that examination.  Nonetheless, another 
audiological examination is not necessary in this case.  The 
August 2003 audiologist was aware of the veteran's tinnitus 
and evaluated it separately from his hearing loss.  In 
addition, the veteran underwent an audiological examination 
in October 2003 and those results are of record.  The veteran 
has not contended that the October 2003 audiometric results 
are inaccurate.   

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

 

II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and an organic 
disease of the nervous system such as sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2006).


III.	Analysis 

The veteran contends that he was exposed to the noise of 
engine rooms while serving as a machinery repairman on a 
naval ship and that such exposure caused acoustic trauma 
resulting in his current bilateral hearing loss.  

Although service medical records show hearing within normal 
limits, the veteran's DD Form 214N confirms that the veteran 
served as a machinist aboard the USS Albany.  Thus, the 
veteran was likely exposed to engine room noise during 
service.    

Nevertheless, the medical evidence of record does not show 
that the veteran currently suffers from hearing loss as a 
result of his military service to include any in-service 
noise exposure.  The August 2003 VA audiologist concluded 
that it was less than likely that the veteran's mild high 
frequency sensorineural hearing loss at and above 4000 Hz had 
its onset as a result of being exposed to the ship's engine 
room noise.  He alternatively suggested that the veteran's 
mild sensorineural hearing loss was probably due to aging.  

Moreover, the current severity of hearing loss in the right 
or left ear does not meet the threshold levels of a hearing 
impairment as defined by VA regulation.  38 C.F.R. § 3.385 
(2006).  While the veteran's VA treatment records include 
impressions of hearing loss and the August 2003 VA 
audiologist diagnosed the veteran with a mild high frequency 
sensorineural hearing loss at and above 4000 Hz bilaterally 
(as referenced above), audiological examination results taken 
in August 2003 and October 2003 fail to demonstrate a current 
hearing impairment for VA compensation purposes.  Id.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection is not warranted.  38 C.F.R. 
§ 3.303 (2006).  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


